Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 1 of 31




                                      
                                      
                                      
                      EXHIBIT C 
         Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 2 of 31
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               03/21/2019
                                                                               CT Log Number 535138221
        TO:     LEtR Home Office Intake Unit
                Allstate Insurance Company
                3075 Sanders Rd Ste G4A
                Northbrook, IL 60062-7119

        RE:     Process Served in Texas

        FOR:    Allstate Texas Lloyd's (Domestic State: TX)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  MARIANE MORGAN, Pltf. vs. ALLSTATE TEXAS LLOYDS and MARK ALAN KENNEDY, Dfts.
                                          Name discrepancy noted.
        DOCUMENT(S) SERVED:               Citation, Return, Petition, Interrogatories, Request, Attachment(s)
        COURT/AGENCY:                     284th Judicial District Court Montgomery County, TX
                                          Case #190303759
        NATURE OF ACTION:                 Insurance Litigation
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:         By Certified Mail on 03/21/2019 postmarked on 03/19/2019
        JURISDICTION SERVED:              Texas
        APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the monday next following the expiration of 20 days after you
                                          were served this citation and petition
        ATTORNEY(S) / SENDER(S):          David Bergen
                                          Daly Et Black, RC.
                                          2211 Norfolk St., Suite 800
                                          Houston, TX 77098
                                          713-655-1405
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 03/21/2019, Expected Purge Date:
                                          03/26/2019

                                          Image SOP

                                          Email Notification, LEtR Home Office Intake Unit
                                          LawSOPIntakeUnitCT@allstate.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
        TELEPHONE:                        214-932-3601




                                                                               Page 1 of 1 / AZ
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                                                                                                                           U.S. POSTAGE *PITNEY BOWES
                                                  Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 3 of 31   e it
Service•Division
Montgomery CountylDistrict•Clerk •                                                                                         ZIP773°1   $ 008.05°
                                                                                                                           02 Of
P. 0. Box 2985                                                                                                             0000337113 MAR. 19. 2019
Conroe, TX 77305




                                                                        Allstate Texas Lloyds
                                                                        IVA CT Corporation System
               •••
                                                                        1999 Bryan Street Suite 900
                                                                        Dallas, TX 75201 -31 36




                    •  -   - - -- • -
         PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
          OF THE RETURN ADDRESS, FOLD AT DOTTED LINE


               CERTIFIED MAIL,.

                                                          1

 1111  1 1791)
    9 214 1 9 10101!
                  91 1
                     791111
                      1                      I1
                                   1626 7140 29
           Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 4 of 31

                                            CITATION
                                        Cause Number: 19-03-03759

Clerk of the Court                                     Attorney Requesting Service
Melisa Miller                                          David Bergen
P.O. Box 2985                                          2211 Norfolk St Ste 800
Conroe, Texas 77305                                    Houston TX 77098
                                  THE STATE OF TEXAS
NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To:    Allstate Texas Lloyds
       Registered Agent CT Corporation System
       1999 Bryan Street Suite 900
       Dallas TX 75201-3136


You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiffs Original Petition was filed in said court on this the 15th day of March, 2019 numbered 19-
03-03759 on the docket of said court, and styled, Mariane Morgan VS. Allstate Texas Lloyds and Mark
Alan Kennedy

The nature of plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 18th day of March,
2019.


                                                                                Melisa Miller, District Clerk
                     (SEAL)                                                              ery County, Texas

                                                            By:
                                                                                  Danielle Pittman, Deputy
           Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 5 of 31
                                         OFFICER'S RETURN
Cause No. 19-03-03759                                           Court No: 284th Judicial District Court
Style: Mariane Morgan VS. Allstate Texas Lloyds and Mark Alan Kennedy
To:          Allstate Texas Lloyds
Address:     Registered Agent CT Corporation System
             1999 Bryan Street Suite 900
             Dallas TX 75201-3136

Came to hand the       day of               , 20_, at         o'clock, and executed in
County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the, Plaintiff's
Original Petition at the following times and places, to wit:
Name                  Date/Time             Place, Course and distance from Courthouse


Manner of service:

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

And the cause of failure to execute this process is:

And information received as to the whereabouts of said defendant(s) being:

FEES:          .
Serving Petition and Copy $
                                                                                                 OFFICER
TOTAL                        $
                                                                                             County, Texas
                                                                  By:                              , Deputy

                                                  AFFIANT
Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with
Rule 107: the officer, or authorized person who services, or attempts to serve a citation shall sign and
return. The return must either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:
My full name is                                                     Declarant/Authorized Process Server
My date of birth is   / /         , and my address is
                                                                             ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT                                           SWORN AND SUBSCRIBED ON
Executed in                , County, State of
           , on the day of                   ,20 .
                                                                                                   DATE

                           Declarant/Authorized Process Server

                                    ID# & Exp. Of Certification                                 NOTARY
                                                                                                Received and E-Filed for Recol
       Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 6 of 31                               3/15/2019 2:05 PI
                                                                                                     Masa Miller, District Cie'
                                                                                                    Montgomery County, Texe
                                                                                                     Deputy Clerk, Terrell Mizi
                                                  19-03-03759
                                   CAUSE NO.

 MARJANE MORGAN                               § IN THE DISTRICT COURT OF
                                              §
                                                       Montgomery County - 284th Judicial District Court
           Plaintiff                          §
                                              §
 VS.                                          § MONTGOMERY COUNTY, TEXAS
                                              §
 ALLSTATE TEXAS LLOYDS AND                    §
 MARK ALAN KENNEDY                            §
                                              §       JUDICIAL DISTRICT
           Defendants                         §

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          Mariane Morgan ("Ms. Morgan"), Plaintiff herein, files this Original Petition against

Defendants Allstate Texas Lloyds ("Allstate") and Mark Alan Kennedy ("Kennedy") and, in

support of her causes of action, would respectfully show the Court the following:

                                                  I.
                                         THE PARTIES

          1.     Mariane Morgan is a Texas resident who resides in Montgomery County, Texas.

          2.     Allstate is an insurance company doing business in the State of Texas which may

be served through its registered agent for service of process in the State of Texas, CT Corporation

System, via certified mail at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

          3.     Mark Alan Kennedy is a Texas resident who participated in adjusting Ms. Morgans

insurance claim, and he may be served via certified mail at 9850 Richmond Ave., Apt. 7107,

Houston, Texas 77042-4553.

                                                  II.
                                          DISCOVERY

        " 4.     This case is intended to be governed by Discovery Level 2.
    Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 7 of 31



                                               III.
                                        CLAIM FOR RELIEF


          5.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000 but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                              IV.
                                   JURISDICTION AND VENUE

          6.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

          7.      Venue is proper in Montgomery County because all or a substantial part of the

events or omissions giving rise to the claim occurred in Montgomery County. TEX. CfV. PRAC. &

REM. CODE §15.002(a)(1). In particular, the loss at issue occurred in Montgomery County.

                                              V.
                                     FACTUAL BACKGROUND

          8.      Ms. Morgan is a named insured under a property insurance policy issued by

Allstate.

          9.      On or about May 18, 2018 a storm hit the Spring, Texas area, damaging Ms.

Morgan's house and other property. Ms. Morgan subsequently filed a claim on her insurance

policy.

          10.     Defendants improperly denied and/or underpaid the claim.

          l1.     Mr. Kennedy was assigned as an individual adjuster on the claim, conducted a

substandard investigation and inspection of the property, prepared a report that failed to include all

of the damages were observed during the inspection, and undervalued the damages observed during

the inspection.

                                                    2
     Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 8 of 31



        12.     Mr. Kennedy's unreasonable investigation led to the underpayment of Plaintiff's



        13.     Moreover, Allstate and Mr. Kennedy performed an outcome-oriented investigation

of Plaintiff's claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses

on the property.

                                             VI.
                                      CAUSES OF ACTION

        14.     Each of the foregoing paragraphs is incorporated by reference in the following:

A.      Breach of Contract (Allstate Only)

        15.     Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of

that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.     Prompt Payment of Claims Statute (Allstate Only)

        16.    The failure of Allstate to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Article 542.051 et seq. of

the Texas Insurance Code.

       17.     Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Article 542.060 of the Texas Insurance Code.

C.     Bad Faith (Allstate and Kennedy)

       18.     Defendants are required to comply with Chapter 541 of the Texas Insurance Code.

       19.     Defendants violated § 541.051 of the Texas Insurance Code by:

               (1)     making statements misrepresenting the terms and/or benefits of the policy.

       20.     Defendants violated § 541.060 by:




                                                   3
    Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 9 of 31



              (1)    misrepresenting to Plaintiff a material fact or policy provision relating to

                     coverage at issue;

              (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                     settlement of a claim with respect to which the insurer's liability had

                      become reasonably clear;

              (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                     denial of a claim or offer of a compromise settlement of a claim;

              (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

              (5)     refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

       21.    Defendants violated § 541.061 by:

              (1)     making an untrue statement of material fact;

              (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                     made;

              (3)     making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

              (4)    making a material misstatement of law; and

              (5)    failing to disclose a matter required by law to be disclosed.

       22.    Defendants knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code § 541.152(a)-(b).



                                                 4
     Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 10 of 31



D.      Attorneys' Fees

        23.       Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendants and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

        24.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to TEX.

C1V. PRAC. & REM. CODE §§ 38.001-38.003 because she is represented by an attorney,

presented the claim to Defendants, and Defendants did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

        25.       Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 542.060

of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT

        26.       All conditions precedent to Plaintiffs right to recover have been fully performed,

or have been waived by Defendants.

                                            VIII.
                                     DISCOVERY REOUESTS

        27.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).

        28.       You are also requested to respond to the attached interrogatories, requests for

production and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

                                                 IX.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Mariane Morgan prays that, upon final

hearing of the case, she recover all damages from and against Defendants that may reasonably be


                                                    5
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 11 of 31



established by a preponderance of the evidence, and that Ms. Morgan be awarded attorneys' fees

through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

other and further relief, general or special, at law or in equity, to which Ms. Morgan may show

herself to be justly entitled.


                                            Respectfully submitted,

                                            DALY & BLACK, P.C.

                                            By: /s/ David Berzen
                                                 David Bergen
                                                 TBA No. 24097371
                                                 dbergen@dalyblack.corn
                                                 Richard D. Daly
                                                 TBA No. 00796429
                                                 rdaly(a,dalyblack.com
                                                 ecfs0,dalyblack.com
                                                 2211 Norfolk St., Suite 800
                                                 Houston, Texas 77098
                                                 713.655.1405—Telephone
                                                 713.655.1587—Fax

                                                    ATTORNEYS FOR PLAINTIFF
                                                    MARIANE MORGAN




                                               6
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 12 of 31



               PLAINTIFF'S FIRST SET OF INTERROGATORIES,
         REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

       CONIES NOW Plaintiff in the above-styled and numbered cause, and requests that

Defendant(s) (1) answer the following Interrogatories separately and fully in writing under oath

within 50 days of service; (2) answer the Requests for Production separately and fully in writing

within 50 days of service; (3) answer the Requests for Admissions separately and fully in writing

within 50 days of service; (4) serve your answers to these Interrogatories, Requests for Production,

and Requests for Admissions on Plaintiff by and through his/her attorneys of record, Daly & Black,

P.C., 2211 Norfolk St, Suite 800, Houston, Texas 77098; and (5) produce all documents responsive

to the Requests for Production as they are kept in the usual course of business or organized and

labeled to correspond to the categories in the requests within 50 days of service at the Daly &

Black, P.C. You are also advised that you are under a duty to seasonably amend your responses if

you obtain information on the basis of which:

       a.      You know the response made was incorrect or incomplete when made; or

       b.      You know the response, though correct and complete when made, is no longer true

               and complete, and the circumstances are such that a failure to amend the answer in

               substance is misleading.




                                                 7
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 13 of 31



                                          . Respectfully submitted,


                                             DALY & BLACK, P.C.

                                             By:    /s/ David Bergen
                                                    David Bergen
                                                    TBA No. 24097371
                                                    dbergenP,dalyblack.com
                                                    Richard D. Daly
                                                    TBA No. 00796429
                                                    rda1y0,dalyblack.com
                                                    ecfsP,dalyblack.com
                                                    2211 Norfolk St., Suite 800
                                                    Houston, Texas 77098
                                                    713.655.1405—Telephone
                                                    713.655.1587—Fax

                                CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

                                                    Is! David Bergen
                                                    David Bergen




                                                8
Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 14 of 31




                                   INSTRUCTIONS


A.    These Responses call for your personal and present knowledge, as well as the present
      knowledge of your attorneys, investigators and other agents, and for information
      available to you and to them.

B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
      to these Requests for Production as they are kept in the usual course of business or
      organized and labeled to correspond to the categories in the requests within the time
      period set forth above at Daly & Black, P.C.

C.    If you claim that any document or information which is required to be identified or
      produced by you in any response is privileged, produce a privilege log according to the
      applicable rules of civil procedure.

      1.   Identify the document's title and general subject matter;
      2.   State its date;
      3.   Identify all persons who participated in its preparation;
      4.   Identify the persons for whom it was prepared or to whom it was sent;
      5.   State the nature of the privilege claimed; and
      6.   State in detail each and every fact upon which you base your claim for privilege.

D.    If you claim that any part or portion of a document contains privileged information,
      redact only the part(s) or portion(s) of the document you claim to be privileged.

E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
      secure the information to do so, please state so and answer to the extent possible,
      specifying and explaining your inability to answer the remainder and stating whatever
      information or knowledge you have concerning the unanswered portion.

F.    You are also advised that you are under a duty to seasonably amend your responses if
      you obtain information on the basis of which:

      1. You know the response made was incorrect or incomplete when made; or
      2. You know the response, though correct and complete when made, is no longer true
         and complete, and the circumstances




                                            9
Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 15 of 31



                                     DEFINITIONS

A.    "Defendant," "You," "Your(s)," refers to Allstate Texas Lloyds, its agents,
      representatives, employees and any other entity or person acting on its behalf.

B.    "Plaintiff" refers to the named Plaintiff in the above-captioned suit.

C.    "The Property(ies)" refers to the property or properties located at the address covered
      by the Policy.

D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
      lawsuit.

E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
      issue in this lawsuit, or in a prior claim, as the context may dictate.

F.    "Date of Loss" refers to the date(s) of loss identified in Plaintiff's live
      petition/complaint or other written or oral notice, or otherwise assigned to the claim by
      the insurer.

G.    "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
      managing, settling, approving, supplying information or otherwise performing a task
      or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
      or clerical tasks.

H.    "Lawsuit" refers to the above styled and captioned case.

      "Communication" or "communications" shall mean and refer to the transmission or
      exchange of information, either orally or in writing, and includes without limitation
      any conversation, letter, handwritten notes, memorandum, inter or intraoffice
      correspondence, electronic mail, text messages, or any other electronic transmission,
      telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
      video recording, digital recording, discussion, or face-to-face communication.

J.    The term "Document" shall mean all tangible things and data, however stored, as set
      forth in the applicable rules of civil procedure, including, but not limited to all original
      writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
      copies, correspondence, notes, letters, memoranda of. telephone conversations,
      telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
      conference reports, files, agreements, contracts, evaluations, analyses, records,
      photographs sketches, slides, tape recordings, microfiche, communications, printouts,
      reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
      loan documents, liens, books of accounting, books of operation, bank statements,
      cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
      listing agreements, real estate closing documents, studies, summaries, minutes, notes,
      agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,


                                            10
Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 16 of 31



          charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
          matter, sound reproductions, however recorded, whether still on tape or transcribed to
          writing, computer tapes, diskettes, disks, all other methods or means of storing data,
          and any other documents. In all cases where originals, prior drafts, identical copies, or
          nonidentical copies are not available; "document" also means genuine, true and correct
          photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
          "Document" also refers to any other material, including without limitation, any tape,
          computer program or electronic data storage facility in or on which any data or
          information has been written or printed or has been temporarily or permanently
          recorded by mechanical, photographic, magnetic, electronic or other means, and
          including any materials in or on which data or information has been recorded in a
          manner which renders in unintelligible without machine processing.

K.        The term "referring" or "relating" shall mean showing, disclosing, averting to,
          comprising, evidencing, constituting or reviewing.

L.        The singular and masculine form of any noun or pronoun includes the plural, the
          feminine, and the neuter.

M.        The terms "identification," "identify," and "identity" when used in reference to:

     1. Natural Persons: Means to state his or her full name, residential address, present or
          last known business address and telephone number, and present or last known position
          and business affiliation with you;
     2.   Corporate Entities: Means to state its full name and any other names under which it
          does business, its form or organization, its state of incorporation, its present or last
          known address, and the identity of the officers or other persons who own, operate, or
          control the entity;
     3.   Documents: Means you must state the number of pages and nature of the document
          (e.g. letter or memorandum), its title, its date, the name or names of its authors and
          recipients, its present location and custodian, and if any such document was, but no
          longer is, in your possession or control, state what disposition was made of it, the date
          thereof, and the persons responsible for making the decision as to such disposition;
     4.   Communication: Requires you, if any part of the communication was written, to
          identify the document or documents which refer to or evidence the communication and,
          to the extent that the communication was non-written, to identify each person
          participating in the communication and to state the date, manner, place, and substance
          of the communication; and
     5.   Activity: Requires you to provide a description of each action, occurrence, transaction
          or conduct, the date it occurred, the location at which it occurred, and the identity of all
          persons involved.

N.        The term "Claim File" means the claim files and "field file(s)," whether kept in paper
          or electronic format, including but not limited to all documents, file jackets, file notes,
          claims diary or journal entries, log notes, handwritten notes, records of oral
          communications, communications, correspondence, photographs, diagrams, estimates,


                                                11
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 17 of 31



           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   0.      The term "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs Property.


                             NOTICE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                               12
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 18 of 31




                   INTERROGATORIES TO DEFENDANT ALLSTATE


INTERROGATORY NO. I:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:


INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiffs claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiffs Claim.
       ANSWER:



INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:


INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:


INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:


                                                13
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 19 of 31




INTERROGATORY NO. 6:
If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

        ANSWER:


INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:


INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

        ANSWER:


INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

        ANSWER:


INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:


INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

        ANSWER:


INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.
                                          •




        ANSWER:


                                                      14
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 20 of 31



                      REQUEST FOR PRODUCTION TO ALLSTATE

REQUEST FOR PRODUCTION NO. I
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

RESPONSE:


REQUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:


REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:


REQUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:




                                                 15
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 21 of 31




REQUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff's Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 8
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. lb
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiff's Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:


REQUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

                                                 16
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 22 of 31




REQUEST FOR PRODUCTION NO. 13
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:


REQUEST FOR PRODUCTION NO. 14
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiffs Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 16
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiffs Claim, including
all indemnity, claim expenses and payments made to third-parties.

RESPONSE:


REQUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.



                                                 17
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 23 of 31



RESPONSE:


REQUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffs Claim and/or any issue in Plaintiffs live petition

RESPONSE:


REQUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiffs
interrogatories.

RESPONSE:


REQUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 23
For any changes made in the last three years to your Claims Core Process Review, please
produce all documents, supporting information, research, studies and communications regarding
such changes.

RESPONSE:


REQUEST FOR PRODUCTION NO. 24
Any requests for information by the Texas Department of Insurance to Defendant and any
response to such request by Defendant to the Texas Department of Insurance regarding claims
arising out of the May 18, 2018 storm.

RESPONSE:



                                               18
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 24 of 31



REQUEST FOR PRODUCTION NO. 25
All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.

RESPONSE:


REQUEST FOR PRODUCTION NO. 26
All advertisements, marketing or promotional items that addressed the handling of hail ancUor
windstorm claims, published, used and/or distributed by Defendant in Montgomery County
within the last three (3) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims
in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.

RESPONSE:


REQUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant's criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 30
Any document setting forth Defendant's criteria and methodology used in determining whether
to replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail
and/or windstorm claim.

RESPONSE:




                                                19
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 25 of 31



REQUEST FOR PRODUCTION NO. 31
Any document setting forth Defendant's criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 32
All service agreements in effect at the time of Plaintiffs claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs' claim made the basis of this suit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 34
Any document related to performance-based pay or incentive-based pay programs that
Defendant offers to adjusters, claim representatives, supervisors and managers involved in the
handling of hail/and or windstorm claims.

RESPONSE:


REQUEST FOR PRODUCTION NO. 35
Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or
windstorm claims.

RESPONSE:


REQUEST FOR PRODUCTION NO. 36
All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:




                                                20
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 26 of 31




REQUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:


REQUEST FOR PRODUCTION NO. 38
Any document referencing "customer-payment goals" sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of May 2017
through the present.

RESPONSE:


REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant's criteria and methodology used to determine when it
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 40
Any document setting forth Defendant's criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:


REQUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.

RESPONSE:




                                               21
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 27 of 31



REQUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a
claim pertaining to this storm event, related to the company's loss ratio.

RESPONSE:


REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to Allstate's Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:


REQUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:


REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allstate.

RESPONSE:


REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:




                                                22
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 28 of 31



REQUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.


RESPONSE:




                                               23
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 29 of 31



                       REQUEST FOR ADMISSIONS TO ALLSTATE

REQUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

       RESPONSE:


REQUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailstorm

       RESPONSE:


REQUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss the Policy was in full force and effect.

       RESPONSE:


REQUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:


REOUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:




                                                24
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 30 of 31



REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:


REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

       RESPONSE:


REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:


REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:


REQUEST FOR ADMISSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole
or in part on the timeliness of the Claim's submission.

       RESPONSE:




                                               25
   Case 4:19-cv-01366 Document 1-5 Filed on 04/15/19 in TXSD Page 31 of 31




REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:


REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:


REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiffs Policy.

       RESPONSE:




                                                26
